     8:19-cv-03545-DCC      Date Filed 04/15/20    Entry Number 15     Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Williams Lee Grant,              )             Case No. 8:19-cv-03545-DCC
                                 )
                  Plaintiff,     )
                                 )
v.                               )                        ORDER
                                 )
US Department of Defense,        )
                                 )
                  Defendant.     )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging violations of his

constitutional rights. ECF Nos. 1, 11. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate

Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On January 8, 2020, the Magistrate Judge issued a Report recommending

that the Complaint be dismissed as duplicative and frivolous. ECF No. 9. Plaintiff filed

objections to the Report. ECF No. 11.

                         APPLICABLE LAW AND ANALYSIS

      The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or
     8:19-cv-03545-DCC        Date Filed 04/15/20     Entry Number 15       Page 2 of 3




recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       The Magistrate Judge recommends dismissal of this action because it is

duplicative of the many actions filed by Plaintiff in other courts and because it is frivolous.

The Magistrate Judge provides a thorough recitation of Plaintiff’s history of filing actions

against the Department of Defense, among others, which the Court incorporates by

reference. Liberally construing Plaintiff’s objections, he may argue that this case is not

duplicative because several of his other cases were either not decided on the merits or

because Defendant failed to deny his allegations. The Court has conducted a de novo

review of the record, the applicable law, and the Report of the Magistrate Judge. The

Court has also reviewed several of Plaintiff’s filings in other courts that are publicly

available. Having done so, the Court agrees with the recommendation of the Magistrate

Judge that this action is subject to summary dismissal.1




       1
        The undersigned finds that Plaintiff cannot cure the deficiencies in his Complaint
and that allowing Plaintiff to amend his pleadings would be futile. See Goode v. Central
Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015); Workman v. Kernell, No.
6:18-cv-00355-RBH, 2018 WL 4826535, at *2 n.7 (D.S.C. Oct. 2, 2018).

                                              2
     8:19-cv-03545-DCC        Date Filed 04/15/20   Entry Number 15      Page 3 of 3




                                     CONCLUSION

       Accordingly, the Court adopts and incorporates the Report of the Magistrate

Judge. This action is DISMISSED with prejudice and without issuance of service of

process.

      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
April 15, 2020
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
